COBB, Judge,
concurring in part, dissenting in part.
I concur with the majority opinion except for its reversal of the trial court’s denial of attorney’s fees. The majority opinion has accepted the former wife’s factual assertions as to her economic status as true, even though the trial court apparently did not. *711The majority opinion also fails to mention that the former wife, who has a college degree and is fully capable of lucrative employment, chose instead to rely on the man she lived with while declining to pay court-ordered child support.